t c summary opinion united_states tax_court roscoe jerome mcnealy and leana yvonne mcnealy petitioners v commissioner of internal revenue respondent docket no 28304-12s filed date roscoe jerome mcnealy and leana yvonne mcnealy pro sese miriam c dillard for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule a in his motion respondent moves for a summary adjudication in his favor as to the deficiency in income_tax determined by him in the notice_of_deficiency respondent determined a deficiency in petitioners’ federal_income_tax for of dollar_figure as a threshold matter we must decide whether disposition of this case by summary_judgment is appropriate if so we must then decide whether petitioners are entitled to the dollar_figure alimony deduction claimed on their federal_income_tax return background petitioners resided in florida at the time that the petition was filed petitioner roscoe jerome mcnealy married his first wife leanetta mcnealy the former mrs mcnealy in unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure other adjustments in the notice_of_deficiency are mechanical in nature on date mr mcnealy and the former mrs mcnealy entered into a marital settlement agreement the marital settlement agreement states in pertinent part as follows mutual waiver of alimony neither party shall claim any entitlement to any alimony award from the other now or in the future or be obligated to make alimony payments to the other each party waives all rights to alimony of any nature which he or she may have under the laws of the state of florida or any other state each party understands that once having waived alimony he or she may not institute a claim for alimony at a later date equitable distribution the parties agree that all marital debts and assets shall be equitably divided pursuant to the equitable distribution spreadsheet attached hereto equalization payment as and for equalization of the distribution of marital assets the husband shall pay to the wife the net sum of forty thousand and no dollars dollar_figure on or by date said payment shall be made directly to the wife by certified check or money order survival notwithstanding the incorporation of this agreement into the final judgment of dissolution of marriage this agreement shall survive such judgment and be binding on the parties their personal_representatives successors and assigns for all time the marital settlement agreement was incorporated into the final judgment of dissolution of marriage which was entered on date by the circuit_court of the eighth judicial circuit in and for alachua county florida the final judgment of dissolution of marriage expressly incorporates the marital settlement agreement and states in pertinent part marital settlement agreement the parties are hereby ordered to comply with all provisions of the marital settlement agreement entered into by the parties on the 6th day of april the obligations and covenants of the marital settlement agreement shall survive this final judgment of dissolution of marriage and shall not merge therein and the marital settlement agreement may be enforced independent of this judgment to the extent any paragraph or term of the marital settlement agreement has not been reiterated in this final judgment it shall nevertheless be incorporated herein by reference this order was based on the following finding of fact which was expressly set forth in the final judgment of dissolution of marriage marital settlement agreement the marital settlement agreement executed by the parties on the 6th day of april and introduced into evidence was voluntarily entered into by both parties after full financial disclosure and is in the best interest of the parties the marital settlement agreement among other things equitably distributes the marital assets and liabilities the equalization payment clause is contained in both the final judgment of dissolution of marriage and the marital settlement agreement the clause expressly states that the dollar_figure payment from mr mcnealy to the former mrs mcnealy is for the equalization of the distribution of marital assets petitioners timely filed their form_1040 u s individual_income_tax_return for on it petitioners claimed a dollar_figure alimony deduction for the equalization payment that mr mcnealy made to the former mrs mcnealy respondent issued a notice_of_deficiency determining a deficiency in income_tax of dollar_figure for respondent disallowed the alimony deduction for the dollar_figure payment mr mcnealy made to the former mrs mcnealy respondent did not determine any penalty petitioners timely filed a petition for redetermination of the deficiency and asserted that the amount_paid to the former mrs mcnealy qualifies for an alimony deduction for respondent filed this motion for summary_judgment on date petitioners filed an objection to respondent’s motion on date respondent filed a reply to petitioners’ objection on date i summary_judgment discussion rule provides for summary_judgment summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy but we may grant summary_judgment only if there is no genuine dispute or issue of material fact rule a 85_tc_527 as the moving party respondent bears the burden of proving that no genuine dispute or issue exists as to any material fact and that respondent is entitled to judgment as a matter of law see 115_tc_554 petitioners as the party opposing summary_judgment must do more than simply suggest that there is some metaphysical doubt as to the material facts see 475_us_574 but must set forth specific facts which show that a question of genuine material fact exists see rule d 477_us_317 upon review of the record we are satisfied that there is no genuine dispute or issue as to any material fact and that a decision in favor of respondent may be rendered as a matter of law accordingly for the reasons that follow we will grant respondent’s motion ii alimony deduction generally property_settlements or transfers of property between spouses incident to a divorce are neither taxable events nor give rise to deductions or recognizable income see sec_1041 on the other hand amounts received as alimony or separate_maintenance payments are taxable to the recipient and deductible by the payor in the year paid see sec_71 sec_215 sec_215 provides that the paying spouse may deduct a payment as alimony if the payment is includible in the gross_income of the recipient under sec_71 for alimony to be includible in the gross_income of the recipient the payments must satisfy all of the elements of sec_71 sec_71 lists four requirements for a payment to be considered alimony a such payment is received by or on behalf of a spouse under a divorce or separation agreement b the divorce or separation agreement does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c the payee spouse and payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 serves to establish an objective standard to distinguish between a payment received in the division of property which is not includible in gross_income and a payment received as spousal support which is includible in gross_income see 112_tc_317 ‘the committee bill attempts to define alimony in a way that would conform to general notions of what type of payments constitute alimony as distinguished from property_settlements and to prevent the deduction of large one-time lump-sum property_settlements ’ quoting h rept part pincite u s c c a n citing 102_f3d_842 6th cir aff’g t c memo aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir respondent does not dispute that mr mcnealy’s payment to the former mrs mcnealy meets the requirements of sec_71 and c however respondent contends that the payment does not meet the requirements of sec_71 or d we agree a the divorce_or_separation_instrument does not designate such payments as a payment which is not includible in gross_income under sec_71 and not allowable as a deduction under sec_215 in the instant case the marital settlement agreement states that mr mcnealy was to pay the former mrs mcnealy dollar_figure a s and for equalization of the distribution of marital assets under florida law lump-sum alimony may provide for equitable distribution_of_property or for support miulli v miulli so 2d fla dist ct app citing young v young so 2d fla dist ct app ordinarily the trial_court specifies whether a lump-sum payment is for support or for equitable distribution_of_property pipitone v pipitone so 3d fla dist ct app citing guida v guida so 2d fla dist ct app in the instant case the equalization payment clause is contained in both the final judgment of dissolution of marriage and the marital settlement agreement the clause expressly states that the dollar_figure payment from mr mcnealy to the former mrs mcnealy is for the equalization of the distribution of marital assets the marital settlement agreement makes it clear that the equalization payment was intended to ensure the equitable division of the property because property_settlements or transfers of property between spouses incident to a divorce are neither taxable events nor give rise to deductions or recognizable income pursuant to sec_1041 mr mcnealy’s dollar_figure equalization payment to the former mrs mcnealy is not an alimony payment see also 112_tc_317 moreover the marital settlement agreement states that n either party shall claim any entitlement to any alimony award and that each party waives all rights to alimony of any nature which he or she may have under the laws of the state of florida the marital settlement agreement specifically designates mr mcnealy’s payment to the former mrs mcnealy as an equalization payment and expressly waives each party’s right to alimony payments accordingly because the equalization payment is designated as not being an alimony payment sec_71 is not satisfied b there is no liability to make the payments after the death of the payee spouse sec_71 provides that for payments to qualify as alimony there can be no requirement that the payments continue after the death of the payee spouse whether that requirement is satisfied is determined by the terms of the applicable instrument or if the instrument is silent on the matter by state law see kean v commissioner tcmemo_2003_163 aff’d 407_f3d_186 3d cir we first consider the terms of the marital settlement agreement the marital settlement agreement expressly states that the agreement shall survive judgment and be binding on parties their personal_representatives successors and assigns for all time thus under the terms of the marital settlement agreement mr mcnealy’s obligation to pay the dollar_figure equalization payment would not have terminated upon the former mrs mcnealy’s death in addition florida law provides that payments for the equitable distribution of marital assets and liabilities do not terminate upon the death of either party fla stat ann sec_61 west supp provides if the court awards a cash payment for the purpose of equitable distribution of marital assets to be paid in full or in installments the full amount ordered shall vest when the judgment is awarded and the award shall not terminate upon remarriage or death of either party unless otherwise agreed to by the parties but shall be treated as a debt owed from the obligor or the obligor’s estate to the obligee or the obligee’s estate unless otherwise agreed to by the parties we have already concluded that mr mcnealy’s obligation to pay the former mrs mcnealy was for the equitable distribution of marital assets see acker v acker so 2d fla discussing application of fla stat ann sec_61 and distinguishing equitable distributions from alimony therefore this statute properly applies to mr mcnealy’s dollar_figure payment to the former mrs mcnealy accordingly under florida law mr mcnealy’s obligation would not terminate upon the former mrs mcnealy’s death therefore sec_71 is not satisfied because the marital settlement agreement and final judgment of dissolution of marriage fail to satisfy all the requirements of sec_71 mr mcnealy’s dollar_figure equalization payment made to the former mrs mcnealy is not alimony accordingly petitioners are not entitled to the alimony deduction for c petitioners’ arguments petitioners argue that they relied on irs publication divorced or separated individuals in determining whether the equalization payment to the former mrs mcnealy was an alimony payment and thus deductible under sec_215 the publication appears to accurately portray the requirements of sec_71 as discussed above however even if that were not the case we note that informal irs publications are not authoritative sources of federal tax law rather applicable statutes regulations and judicial decisions constitute the authoritative sources of law that inform our decisions zimmerman v commissioner 71_tc_367 aff’d without published opinion 614_f2d_1294 2d cir 59_tc_456 petitioners also argue that they spoke with an irs employee who advised them that the equalization payment to the former mrs mcnealy qualified as an alimony payment however the law is clear that informal telephone conversations with irs employees are not authoritative and that to ensure uniform application of the tax law the commissioner is not bound by erroneous incorrect or incomplete advice that may be given by his agents 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 see deal v commissioner tcmemo_1999_352 finally petitioners argue that the appeals officer who was assigned their case mailed them a proposed decision reflecting no deficiency in income_tax for however the proposed decision does not affect the outcome of this case the letter accompanying the proposed decision clearly states the proposed decision document is subject_to review signature and filing with the tax_court by area_counsel presumably either the appeals team manager or area_counsel did not ultimately approve the proposed decision as it was never executed on behalf of respondent and submitted to the tax_court for entry we acknowledge that petitioners attempted to ascertain the tax status of the dollar_figure equalization payment by consulting an irs publication and by speaking with irs personnel those efforts could be relevant in relieving petitioners of an accuracy-related_penalty if respondent had determined one but he did not rather the law as enacted by congress and interpreted by the courts does not permit the deduction of the payment in issue in short because no genuine dispute or issue exists as to any material fact and further because respondent is entitled to judgment as a matter of law the court is obliged to grant respondent’s motion for summary_judgment conclusion in reaching the conclusions described herein we have considered all of the arguments made by petitioners and to the extent not expressly discussed above we find those arguments to be moot irrelevant or without merit to give effect to our disposition of the disputed issue an appropriate order granting respondent’s motion for summary_judgment and decision for respondent will be entered
